            Case 3:14-cr-00175-WHA Document 1331 Filed 03/04/21 Page 1 of 3




 1   JENNER & BLOCK LLP
        Reid J. Schar (pro hac vice)
 2      RSchar@jenner.com
        353 N. Clark Street
 3
        Chicago, IL 60654-3456
 4   Telephone: +1 312 222 9350
     Facsimile: +1 312 527 0484
 5
     CLARENCE DYER & COHEN LLP
 6      Kate Dyer (Bar No. 171891)
        kdyer@clarencedyer.com
 7      899 Ellis Street
 8      San Francisco, CA 94109-7807
     Telephone: +1 415 749 1800
 9   Facsimile: +1 415 749 1694

10   CRAVATH, SWAINE & MOORE LLP
        Kevin J. Orsini (pro hac vice)
11      korsini@cravath.com
12      825 Eighth Avenue
        New York, NY 10019
13   Telephone: +1 212 474 1000
     Facsimile: +1 212 474 3700
14
     Attorneys for Defendant PACIFIC GAS AND ELECTRIC
15   COMPANY
16
                               UNITED STATES DISTRICT COURT
17                            NORTHERN DISTRICT OF CALIFORNIA
18                                SAN FRANCISCO DIVISION

19
     UNITED STATES OF AMERICA,                      Case No. 14-CR-00175-WHA
20
                                  Plaintiff,        NOTICE OF PG&E WILDFIRE
21                                                  MITIGATION PLAN UPDATE
22          v.                                      Judge: Hon. William Alsup
23   PACIFIC GAS AND ELECTRIC COMPANY,
24                                Defendant.
25

26

27

28

                         NOTICE OF PG&E WILDFIRE MITIGATION PLAN UPDATE
                                      Case No. 14-CR-00175-WHA
             Case 3:14-cr-00175-WHA Document 1331 Filed 03/04/21 Page 2 of 3




 1                  Pacific Gas and Electric Company (“PG&E”) is filing for the Court’s awareness

 2   the PG&E 2019 and 2020 Wildfire Mitigation Plan Update sent to the CPUC today, which is

 3   attached as Exhibit A hereto.

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
                          NOTICE OF PG&E WILDFIRE MITIGATION PLAN UPDATE
                                       Case No. 14-CR-00175-WHA
           Case 3:14-cr-00175-WHA Document 1331 Filed 03/04/21 Page 3 of 3




 1   Dated: March 4, 2021                       Respectfully Submitted,

 2                                              JENNER & BLOCK LLP
 3

 4                                            By:    /s/ Reid J. Schar
                                                    Reid J. Schar (pro hac vice)
 5
                                                CRAVATH, SWAINE & MOORE LLP
 6

 7
                                              By:    /s/ Kevin J. Orsini
 8                                                  Kevin J. Orsini (pro hac vice)

 9                                              CLARENCE DYER & COHEN LLP
10

11                                            By:    /s/ Kate Dyer
                                                    Kate Dyer (Bar No. 171891)
12

13                                            Attorneys for Defendant PACIFIC
                                              GAS AND ELECTRIC COMPANY
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                3
                      NOTICE OF PG&E WILDFIRE MITIGATION PLAN UPDATE
                                   Case No. 14-CR-00175-WHA
